DETAILED ACTION
	This Office action is responsive to communication received 02/04/2021 – application papers received, including Power of Attorney and miscellaneous letter styled “Rescission of any Prior Disclaimers and Request to Revisit Art”. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a DIV of 16/542,090 08/15/2019 PAT 10940371 which is a CIP of 16/042,979 07/23/2018 PAT 10653927.
Drawings
The drawings were received on 02/04/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-18 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections
Claims 7, 8, 9, 12, 13, 14 and 15 are objected to because of the following informalities:  
As to claim 7, line 2, “seconds” (first occurrence) should read --second--.
As to claim 8, line 2, “seconds” (first occurrence) should read --second--.
As to claim 9, line 2, “seconds” (first occurrence) should read --second--. 
As to claim 12, line 2 ends with a period and line 3 ends with a period.  It would appear that line 2 should likely read --0.375, wherein said sole transition slope is about 1.--.  As such, line 3 would then be deleted.
As to claim 13, line 2, “seconds” (first occurrence) should read --second--.
As to claim 14, “seconds” (first occurrence) should read --second--.
As to claim 15, “seconds” (first occurrence) should read --second--. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, note that claim 1 has already set forth “a thickness” and “a depth” of the crown transition region along with “a thickness” and “a depth” of the sole transition region.   To now recite in claim 2 that “said crown transition region has a thickness…and a depth” is confusing.  Is this phrase referring to a different thickness and a different depth within the crown transition region?  Similarly, to now recite in claim 2 that “said sole transition region has a thickness…and a depth” is confusing.  Similarly, is this phrase referring to a different thickness and a different depth within the sole transition region?  Why not consider the language --The golf club of claim 1, wherein said thickness of said crown transition region is between about 3.5 mm to about 4.0 mm and said depth of said crown transition region is between about 9 mm to about 11 mm, and wherein said thickness of said sole transition region is between about 4.5 mm to about 5.5 mm and said depth of said sole transition region is between about 4 mm to about 6 mm--.  
As to claim 3, discrepancies similar to those outlined for claim 2 above exist, wherein it is not clear if the “a thickness” and “a depth” of each of the crown transition region and the sole transition region is further modifying the respective thickness and depth values set forth in claim 2, or if the values in claim 3 are referring to a thickness and a depth in another portion of the crown and sole transition regions.  Why not consider the language --The golf club of claim 2, wherein said thickness of said crown transition region is about 3.75 mm for said depth of said crown transition region of about 10.0 mm, and wherein said thickness of said sole transition region is about 5 mm for said depth of said sole transition region of about 5 mm--. 
As to claim 4, the phrasing “said crown transition thickness”, “said crown transition depth”, “said sole transition thickness”, and “said sole transition depth” is confusing, as these phrases lack specific antecedent basis.  Note that claim 1 refers specifically to a crown transition region and a sole transition region.  Why not consider the language --said crown transition slope is defined as said thickness of said crown transition region divided by said depth of said crown transition region, said sole transition slope is defined as said thickness of said sole transition region divided by said depth of said sole transition region--. 
As to claim 5-6, these claims share the indefiniteness of claim 4.  
As to claim 10, line 8, after “has”, the term --a-- should be inserted.  Also, in claim 10, the phrases “said crown transition thickness”, “said crown transition depth”, “said sole transition thickness”, and “said sole transition depth” lack proper antecedent basis.  
As to claims 11-12, these claims share the indefiniteness of claim 10.
As to claim 13, lines 3-4, “the amount” should read --an amount--; “the sound amplitude” should read --a sound amplitude--; “the peak amplitude” should read --a peak amplitude--. 
As to claim 13, line 5, “of peak amplitude” should read --of said peak amplitude--. 
As to claim 14, line 1, “of” (second occurrence) should read --is--.
As to claim 15, line 1, “of” (second occurrence) should read --is--.
As to claim 16, line 1, after “ratio”, the term --of-- should be inserted.  Also, in line 1, “a crown transition slope” should read --said crown transition slope—and in line 2, “a sole transition slope” should read --said sole transition slope--, since these features have already been set forth in claim 10.  Here, claim 16 depends from claim 13, which depends from claim 10, and thus the crown transition slope and the sole transition slope have already been set forth. 
As to claims 17-18, these claims share the indefiniteness of claim 16. 
While the extent that the Office has attempted to identify each and every instance of indefiniteness in the claims, the applicant is reminded that 35 U.S.C. §112(b) requires that the claims particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Applicant is respectfully asked to correct any further instances of indefiniteness of which the applicant becomes aware of while reviewing and correcting the discrepancies set forth, supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Murphy et al (USPN 6,612,938, hereinafter “Murphy”). 
As to claim 1, Murphy shows a golf club head (20) comprising: a frontal striking face portion (26) located at a frontal end of said golf club head (20); a rear body portion (36) located at a rear portion of said golf club head; a crown transition region (100a; FIGS. 8, 9, 9A-9B), juxtaposed between said frontal striking face portion (26) and said rear body portion (36), at a crown portion of said golf club head; and a sole transition region (100b; FIGS. 8, 9, 9A, 9B), juxtaposed between said frontal striking face portion (26) and said rear body portion (36), at a sole portion of said golf club head, wherein said crown transition region has a thickness of between about 3.0 mm (0.118 inch) to about 4.5 mm (0.177 inch) and a depth of between about 8 mm (0.315 inch) to about 12 mm (0.472 inch).  The sole transition region has a thickness of between about 4.0 mm (0.157 inch) to about 6.0 mm (0.236 inch) and a depth of between about 3 mm (0.118 inch) to about 7 mm (0.276 inch).  Here, Murphy discloses a thickness of the crown transition region (100a) and the sole transition region (100b) as 0.070 inch to 0.200 inch (i.e., col. Col. 7, lines 39-43).  Here, Murphy discloses that a depth or distance (Dt, Dt’) from the perimeter to the beginning of the tapering region (101) in each of the crown transition region and the sole transition region is between 0.25 inch to 1.5 inches (i.e., col. 7, lines 55-59; FIGS. 9A, 9B).  
As to claim 4, a ratio of a crown transition slope divided by a sole transition slope is between about 0.125 to about 1.096; said crown transition slope is defined as said crown transition thickness divided by said crown transition depth, said sole transition slope is defined as said sole transition thickness divided by said sole transition depth.  Recall that Murphy discloses a thickness of the crown transition region (100a) and the sole transition region (100b) as 0.070 inch to 0.200 inch (i.e., col. Col. 7, lines 39-43), and further wherein Murphy discloses that a depth or distance (Dt, Dt’) from the perimeter to the beginning of the tapering region (101) in each of the crown transition region and the sole transition region is between 0.25 inch to 1.5 inches (i.e., col. 7, lines 55-59; FIGS. 9A, 9B).  Using a thickness for each the crown transition region and the sole transition region being 0.200 inch along with a depth for each of the crown transition region and the sole transition region being depth and a sole transition depth of 0.25 inch, one may calculate the crown transition slope as 0.200/0.25=0.8 and one may calculate the sole transition slope as 0.200/0.25=0.8, wherein the ratio of the crown transition slope divided by the sole transition slope is 1.0.  
As to claim 5, said ratio of said crown transition slope divided by said sole transition slope is between about 0.237 to about 0.58.  Again, using the dimensions provided by Murphy, as outlined under claim 1 above, and using a crown transition region thickness of 0.070 inch along with a crown transition region depth of 1.5 inches and using a sole transition region thickness of 0.090 inch and a sole transition region depth of 1.0 inch, yields a crown transition slope of 0.070/1.5=0.0467 and a sole transition slope of 0.090/1.0=0.090, with a ratio of said crown transition slope divided by said sole transition slope being 0.0467/0.090=0.519. 
As to claim 6, said ratio of said crown transition slope divided by said sole transition slope is about 0.375. Again, using the dimensions provided by Murphy, as outlined under claim 1 above, and using a crown transition region thickness of 0.070 inch along with a crown transition region depth of 1.5 inches and using a sole transition region thickness of 0.125 inch and a sole transition region depth of 1.0 inch, yields a crown transition slope of 0.070/1.5=0.0467 and a sole transition slope of 0.125/1.0=0.125, with a ratio of said crown transition slope divided by said sole transition slope being 0.0467/0.125=0.374, which is about 0.375, as claimed. 
As to claim 10, Murphy shows a golf club head (20) comprising: a frontal striking face portion (26) located at a frontal end of said golf club head (20); a rear body portion (36) located at a rear portion of said golf club head; a crown transition region (100a; FIGS. 8, 9, 9A-9B), juxtaposed between said frontal striking face portion (26) and said rear body portion (36), at a crown portion of said golf club head; and a sole transition region (100b; FIGS. 8,9, 9A-9B), juxtaposed between said frontal striking face portion (26) and said rear body portion (36), at a sole portion of said golf club head wherein said crown transition region has a crown transition slope between about 0.25 to 0.625, said crown transition slope defined as a crown transition thickness divided by a crown transition depth, and wherein said sole transition region has a sole transition slope of between about 0.57 to about 2, said sole transition slope defined as a sole transition thickness divided by a sole transition depth. Here, Murphy discloses a thickness of the crown transition region (100a) and the sole transition region (100b) as 0.070 inch to 0.200 inch (i.e., col. Col. 7, lines 39-43).  Here, Murphy discloses that a depth or distance (Dt, Dt’) from the perimeter to the beginning of the tapering region (101) in each of the crown transition region and the sole transition region is between 0.25 inch to 1.5 inches (i.e., col. 7, lines 55-59; FIGS. 9A, 9B).  Using a thickness for the crown transition region of 0.10 inch along with a depth for the crown transition region of 0.25 inch and using a thickness for the sole transition region of 0.200 inch and a depth of the sole transition region as 0.35 inch, one may calculate the crown transition slope as 0.10/0.25=0.40 and one may calculate the sole transition slope as 0.200/0.35=0.571. 
As to claim 11, said crown transition slope is between about 0.32 to 0.44, and wherein said sole transition region slope is between about 0.75 to about 1.375.  Using a thickness for the crown transition region of 0.10 inch along with a depth for the crown transition region of 0.25 inch and using a thickness for the sole transition region of 0.200 inch and a depth of the sole transition region as 0.25 inch, one may calculate the crown transition slope as 0.10/0.25=0.4 and one may calculate the sole transition slope as 0.20/0.25=0.80. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (USPN 6,612,938, hereinafter “Murphy”) and also in view of Golden (USPN 9,192,826).   Although Murphy does not explicitly detail “said crown transition region has a thickness of between about 3.5 mm (0.138 inch) to about 4.0 mm and a depth of between about 9 mm to about 11 mm, and wherein said sole transition region has a thickness of between about 4.5 mm to about 5.5 mm and a depth of between about 4 mm to about 6 mm” (claim 4), nor that “said crown transition region has a thickness of about 3.75 mm for a depth of about 10 mm, and wherein said sole transition region has a thickness about 5 mm and a depth of about 5 mm” (claim 3) nor that “said crown transition slope is about 0.375, wherein said sole transition slope is about 1” (claim 12),  Murphy does detail that at least the sizing of the thickness of the return portion (i.e., crown transition region and sole transition region) is related to the effects of the return portion on the coefficient of restitution (COR) (i.e., col. 9, lines 39-50).  Likewise, it is clear that the depth of the return will affect the amount of rigidity rearward of the face perimeter upon impact with a golf ball and thus affect the vibration absorption properties of the club head.  Note the further teaching in Golden, which acknowledges that the return portion length is not critical so long as the return portion is adequately dimension to provide structural integrity (i.e., col. 21, lines 1-20).  A return portion of greater depth will help dissipate the force on the strike face rearwardly upon impact with a golf ball.  It is noted that the ranges of sizing of the thickness and depth of the crown and sole transition regions in Murphy are just slightly removed from the ranges claimed in claims 2, 3 and 12.  Nonetheless, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Murphy by providing a suitable thickness and depth for each of the crown and sole transition regions in order to ensure that the striking face performs to provide an adequate COR and that the striking face does not fail as a result of too thin a crown and sole transition region(s), thus, ensuring that the crown and sole transitions regions are not too thick or not too thin. In addition, the sizing of the depth or length of the return to ensure that the club head maintains adequate rigidity and is able to provide adequate vibration absorption qualities during impact would have been obvious to the skilled artisan.  The sizing of the thickness and depth requirements for the crown and sole transition regions as well as the calculated crown transition slope and sole transition slope selectively expressed in claims 2, 3 and 12 would simply have involved routine experimentation.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 7-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (USPN 6,612,938, hereinafter “Murphy ‘938”) in view of Murphy et al (US PUBS 2017/0136318, hereinafter “Murphy ‘318”). 
As to claims 7 and 13, Murphy ‘938 lacks an explicit disclosure of “wherein said golf club head has a Critical Time Tcritical of greater than about 0.01 seconds and less than about 0.02 second; wherein Critical Time Tcritical is defined as the amount of time it takes for the sound amplitude of said golf club head to go from the peak amplitude Amax to an amplitude that is 10% of peak amplitude Amax”.   Murphy ‘318 provides a discussion of Critical Time as a way to quantify the quality and desirability of the sound of the golf club head upon impact with a golf ball.  Paragraphs [0052-0055] in Murphy ‘318 disclose Critical Time values, as claimed.  In view of the patent to Murphy ‘318, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Murphy ‘938 by providing a suitable Critical Time (i.e., through a variation in the thickness of certain components of the club head), as there would have been a reasonable expectation of success that controlling the Critical Time would have helped to produce a golf club head with a desirable impact sound.  
As to claims 8-9 and 14-15, a similar rationale to what has been outlined for claims 7 and 13 above applies.  Reference is again made to Murphy ‘318, which provides a discussion of Critical Time as a way to quantify the quality and desirability of the sound of the golf club head upon impact with a golf ball.  Paragraphs [0052-0055] in Murphy ‘318 disclose Critical Time values, as claimed.  In view of the patent to Murphy ‘318, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Murphy ‘938 by providing a suitable Critical Time (i.e., through a variation in the thickness of certain components of the club head), as there would have been a reasonable expectation of success that controlling the Critical Time would have helped to produce a golf club head with a desirable impact sound.  
As to claim 16, a ratio of a crown transition slope divided by a sole transition slope is between about 0.125 to about 1.096; said crown transition slope defined as said crown transition thickness divided by said crown transition depth, said sole transition slope defined as said sole transition thickness divided by said sole transition depth.  Recall that Murphy ‘938 discloses a thickness of the crown transition region (100a) and the sole transition region (100b) as 0.070 inch to 0.200 inch (i.e., col. Col. 7, lines 39-43), and further wherein Murphy ‘938 discloses that a depth or distance (Dt, Dt’) from the perimeter to the beginning of the tapering region (101) in each of the crown transition region and the sole transition region is between 0.25 inch to 1.5 inches (i.e., col. 7, lines 55-59; FIGS. 9A, 9B).  Using a thickness for each the crown transition region and the sole transition region being 0.200 inch along with a depth for each of the crown transition region and the sole transition region being depth and a sole transition depth of 0.25 inch, one may calculate the crown transition slope as 0.200/0.25=0.8 and one may calculate the sole transition slope as 0.200/0.25=0.8, wherein the ratio of the crown transition slope divided by the sole transition slope is 1.0.  
As to claim 17, said ratio of said crown transition slope divided by said sole transition slope is between about 0.237 to about 0.58.  Again, using the dimensions provided by Murphy ‘938, as outlined under claim 16 above, and using a crown transition region thickness of 0.070 inch along with a crown transition region depth of 1.5 inches and using a sole transition region thickness of 0.090 inch and a sole transition region depth of 1.0 inch, yields a crown transition slope of 0.0.070/1.5=0.0467 and a sole transition slope of 0.090/1.0=0.090, with a ratio of said crown transition slope divided by said sole transition slope being 0.0467/0.090=0.519. 
As to claim 18, said ratio of said crown transition slope divided by said sole transition slope is about 0.375.  Again, using the dimensions provided by Murphy ‘938, as outlined under claim 16 above, and using a crown transition region thickness of 0.070 inch along with a crown transition region depth of 1.5 inches and using a sole transition region thickness of 0.125 inch and a sole transition region depth of 1.0 inch, yields a crown transition slope of 0.070/1.5=0.0467 and a sole transition slope of 0.125/1.0=0.125, with a ratio of said crown transition slope divided by said sole transition slope being 0.0467/0.125=0.374, which is about 0.375, as claimed. 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 3 I Golden (‘721);
Figs. 3-4 in Hirano;
Fig. 3 in Sugimoto;
Fig. 2 in Tanimoto;
Fig. 3 in Sano;
Fig. 4 in Kakiuchi;
Fig. 3 in Nishio;
Fig. 5 in Yabu;
Fig. 2 in Sano (‘001);
Fig. 2 in Lee;
Fig. 9 in Hocknell;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711